Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3, 5, and 10 are objected to because of the following informalities:  
Regarding claim 3, line 2 and 3 from bottom, the term “a second clevis associated” should read “a second clevis pin associated”.
Regarding claim 5, line 2, “a first free and” should read “a first end and”.
Regarding claim 10, the third instance of the term “the first linking member” should read “a second linking member”.
  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-11, 14-18, and 20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Witt (US 7,131,657 B1).
Regarding claim 1, Witt (Figures 1-6) discloses a trailer-coupling assembly (Hitch 10) for securing a trailer (trailer 17) to a two-wheel vehicle (bicycle 14), comprising: a first lug component (connector 16) that is rigidly fixed to a rear-wheel frame (bicycle frame 68) of the two-wheel vehicle: a first link member (first link 32) that is connected to the first lug component at a first joint, the first joint permitting a first rotation about a first cardinal axis (vertical axis): a second link member (second link 34) that is connected to the first link member via a second joint (bolt 36 and nut 38 which secure the links together between a pair of washers 40 and a lock washer 42), the second joint permitting a second rotation about a second cardinal axis (horizontal axis) that is orthogonal to the first cardinal axis: and a third link member (inner tube 20 and outer tube 22) that is connected to the second link member via a third joint (bolt 48), the third joint permitting a third rotation about a third cardinal axis (a horizontal axis at a general right angle to the second rotative axis) that is orthogonal to the first cardinal axis and the second cardinal axis: and a hitch-connect member that is rigidly fixed to the third link member, the hitch-connect member (tongue 15) being further rigidly fixed to the trailer.
Regarding claim 2, Witt further teaches that the first cardinal axis is colinear with a longitudinal axis of the first link member (see Figures 3 and 4).
Regarding claim 3, Witt further teaches that the first link member comprises a first free end and a second free end, wherein, the first free end includes a first opening (bore 44) sized to receive a first clevis pin (removable lock pin 46) associated with the first joint, the first opening having a centroidal axis that is colinear with the first cardinal axis, and wherein, the second free end includes a second opening sized to receive a second clevis associated with the 
Regarding claim 4, Witt further teaches that the second link member comprises a first free end and a second free end, wherein, the first free end having an integrated lug that is configured to interface with the first link member, the integrated lug having a first opening sized to receive a clevis pin associated with the second joint, the first opening having a first centroidal axis that is colinear with the second cardinal axis, and wherein, the second free end includes a second opening (bore 52) sized to receive an additional clevis pin associated with the third joint, the second opening having a second centroidal axis that is colinear with the third cardinal axis.
Regarding claim 5, Witt further teaches that the third link member comprises a first free end and a second free end, wherein, the first free end includes an opening configured to receive a clevis pin associated with the third joint, the opening having a centroidal axis that is colinear with the third cardinal axis, and wherein, the second free end is rigidly fixed to the hitch-connect member (Col. 2, line 21-25).
Regarding claim 7, Witt further teaches that the second joint is configured to rotate about the second cardinal axis by at least 90-degrees in a clockwise direction and an anti- clockwise direction relative to a baseline position of the second link member, the baseline position corresponding to a colinear alignment of a first longitudinal axis of the first link member and a second longitudinal axis of the second link member (See Figure 2).
Regarding claim 8, Witt further teaches that the third joint is configured to rotate 360 degrees about the third cardinal axis in a clockwise direction and an anti-clockwise direction (See Figure 2).

Regarding claim 10, Witt (Figures 1-6) teaches trailer-coupling apparatus (Hitch 10), comprising: a first joint that is configured to attach a first lug component (connector 16) to a first link member (first link 32), the first lug component being rigidly attached to a rear-wheel frame of a two-wheel vehicle, the first joint permitting a first rotation about a first cardinal axis that is colinear with a longitudinal axis of the first link member (see Figure 3); a second joint that is configured to attach the first link member to a second link member, the second joint permitting a second rotation about a second cardinal axis that is orthogonal to the first cardinal axis; and a third joint that is configured to attach the second link member to a third link member, the third link member being rigidly fixed to a hitch-connect member that is further rigidly fixed to the trailer, the third joint permitting a third rotation about a third cardinal axis that is orthogonal to the first cardinal axis and the second cardinal axis.
Regarding claim 11, Witt further teaches that the first joint includes a first clevis pin that is aligned to permit the first rotation about the first cardinal axis and restrict translation, and wherein the second joint includes a second clevis pin that is aligned to permit the second rotation about the second cardinal axis and restrict translation (see Figures 2 and 3).
Regarding claim 14, Witt further teaches that the third joint is configured to rotate by 360 degrees about the third cardinal axis in a clockwise direction and an anti- clockwise direction (See Figure 2).
bolt 48) and at least one washer (washers 50) that is positioned between the second link member and the third link member, wherein, the clevis pin facilitates rotation about the third cardinal axis and restrict translation of the second link member relative to the third link member, and wherein, the at least one washer is included to reduce friction associated with the third rotation between the second link member and the third link member (see Figure 6).
Regarding claim 16, Witt (Figures 1-6) teaches trailer-coupling for securing a trailer to a two-wheel vehicle, comprising: a first lug component that is rigidly fixed to a rear-wheel frame of the two-wheel vehicle; a first link member that is connected to the first lug component at a first joint, the first joint permitting a first rotation of at least 90 degrees in a clockwise direction and an anti- clockwise direction about a first cardinal axis; a second link member that is connected to the first link member via a second joint, the second joint permitting a second rotation of at least 90 degrees in a clockwise direction and an anti-clockwise direction about a second cardinal axis; a third link member that is connected to the second link member via a third joint, the third joint permitting a third rotation of 360 degrees in a clockwise direction and an anti- clockwise direction about a third cardinal axis; and a hitch-connect member that is rigidly fixed to the third link member, the hitch-connect member being further rigidly fixed to the trailer.
Regarding claim 17, Witt (Figures 2 and 3) further teaches that the first cardinal axis is colinear with a longitudinal axis of the first link member, wherein, the second cardinal axis is orthogonal to the first cardinal axis, and wherein, the third cardinal axis is orthogonal to the first cardinal axis and the second cardinal axis.

Regarding claim 20, Witt further teaches that the first rotation, the second rotation, or the third rotation occur in response to the trailer maneuvering over a rough terrain surface or in response to the trailer turning in unison with a change in direction initiated by the two-wheel vehicle.
Allowable Subject Matter
Claims 6, 12, 13, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references noted on the attached PTO-326 form teach two wheel vehicle trailer coupling assemblies of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSAM SHABARA whose telephone number is (571)272-5495.  The examiner can normally be reached on M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.S./            Examiner, Art Unit 3611                           

/MINNAH L SEOH/            Supervisory Patent Examiner, Art Unit 3611